DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021. Claims 12 - 14 have also been withdrawn as they depend on claim 11 and appear to read on the non-elected species. Claims 21, 22, and 29 also appear to be drawn to the non-elected species of the gas tunnel and have similarly been withdrawn from consideration.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 states “adapted to receive a portion of said bowel said inner tube and said outer tube”. This appears to be missing the word “between”, as is stated in claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 15, 28, 30 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 5,690,622), hereinafter Smith.

Regarding claim 1, Smith discloses an ostomy pouching device (Fig. 2; Abstract) comprising a container (element 2) having a container bowel aperture (around element 6), and a container external aperture (element 18); a gas permeable inner bag inside said container (element 1), said inner bag having a bag bowel aperture (around element 6) and a bag external aperture (element 15; Col. 3, lines 40 - 49; bag 1 is gas permeable by aperture 15); and a bowel connector (element 7; Col. 2, lines 46 - 49 and the Abstract indicate the stoma protrudes through the opening 6 to collect waste) adapted to connect said inner bag to a user’s bowl to permit contents from said bowel to enter said inner bag through said bowel connector, and said contents are removable from said inner bag through said bag external aperture (Col. 3, lines 40 - 49 indicates the contents, i.e. gasses, pass out through aperture 15).



Regarding claim 15, Smith discloses the invention as claimed. Smith further, discloses the container includes an air exit aperture through which air within said container exits said container (Fig. 2, element 18; Col. 3, line 56 - Col. 4, line 5).

Regarding claim 28, Smith discloses the invention as claimed. Smith further, discloses the inner bag is made of a gas permeable material (Col. 1, lines 54 - 56).

Regarding claim 30, Smith discloses an ostomy pouching device (Fig. 2; Abstract) comprising a container (element 2) having an inner bag inside said container (element 1), and a bowel connector adapted to connect to said inner bag and a bowel of a user (element 7; Col. 2, lines 46 - 49 and the Abstract indicate the stoma protrudes through the opening 6 to collect waste).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Smith teaches the method of implanting an ostomy device comprising a container, inner bag, and bowel connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 1 above, and further in view of Polin et al. (US 3,828,782), hereinafter Polin.

Regarding claim 2, Smith substantially discloses the invention as claimed. Smith does not explicitly disclose the bowel connector comprising an inner tube and outer tube adapted to receive a portion of said bowel between said inner tube and outer tube.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith to comprise the inner tube and outer tube adapted to receive a portion of said bowel in the manner disclosed by Polin. Doing so would provide a secure attachment to the bowel.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, as applied to claim 5 above, and further in view of Polin.

Regarding claim 6, Smith substantially discloses the invention as claimed. Smith does not explicitly disclose the bowel connector comprising an inner tube and outer tube adapted to receive a portion of said bowel between said inner tube and outer tube.
	Polin teaches an ostomy pouching device (Figs. 1 - 2 and 7) comprising a bowel connector having an inner tube (elements 14 and 38) and an outer tube (element 64) adapted to receive a portion of said bowel between said inner tube and said outer tube (elements 11 and 21; Col. 2, lines 58 - 64 and Col. 4, lines 3 - 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith to comprise the 

	Regarding claim 8, the combination of Smith and Polin substantially discloses the invention as claimed. Polin further discloses the inner tube being fixed to a disposal bag (Col. 2, lines 8 - 13 and Col. 3, lines 10 - 13).
	Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the inner tube of Polin connects to the inner bag and define said bowel aperture. It would be obvious to do so to allow waste to enter the inner bag of Smith as originally intended.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 2 above, and further in view of Gregory (US 2011/0040231 A1).
	
	Regarding claim 3, the combination of Smith and Polin substantially discloses the invention as claimed. Polin teaches a single inflatable securing mechanism (element 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith to comprise the inflatable securing mechanism disclosed by Polin. Doing so would provide a secure attachment to the bowel.
	Smith and Polin do not explicitly disclose a plurality of balloons.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith and Polin to comprise a plurality of inflatable securing mechanisms. Doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the use of additional securing mechanisms merely serve to secure the bowel in the same manner as the first.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 1 above, and further in view of Perry (US 2,905,270).

	Regarding claim 4, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the inner bag being removable through said container external aperture.
	In the same field of endeavor, Perry teaches an ostomy device (Figs. 1 - 3) comprising a container (elements 10’ and 11) and a disposable bag (element 18) that is removed through an opening in the outer container (Page 2, left column, lines 1 - 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and inner bag of Smith and Polin to allow for removal of the inner bag in the manner disclosed by Perry. Doing so would allow .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 6 above, and further in view of Andersson (US 4,786,283 A).

	Regarding claim 9, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly teach the outer tube connected to said container and defining said container bowel aperture.
	In the same field of endeavor, Andersson teaches an ostomy device bowel connector (Figs. 3 and 4) in which an outer securing member (element 2, analogous to outer tube 38 in Polin) is connected to (i.e. abuts) the bowel aperture of the ostomy device (Fig. 4 shows the holder 2 defining the bowel aperture allowing access into bag 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer tube of Smith and Polin such that it is connected to and defines said container bowel aperture as taught by Andersson. Doing so would predictably result in the outer tube connected to the waste receiving portion of the ostomy device, including the outer container. Doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, moving the outer tube of Polin to the location as shown in Andersson would analogously hold the bowel portion in place (Col. 2, lines 34 - 36 of Andersson describe the same function as Polin). 
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Gregory.
	
	Regarding claim 10, the combination of Smith and Polin substantially discloses the invention as claimed. Polin teaches a single inflatable securing mechanism (element 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith to comprise the inflatable securing mechanism disclosed by Polin. Doing so would provide a secure attachment to the bowel.
	Smith and Polin do not explicitly disclose a plurality of balloons.
	In the same field of endeavor, Gregory teaches an ostomy appliance comprising a plurality of anchoring balloons (Figs. 1 and 4; elements 30 and 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith and Polin to comprise a plurality of inflatable securing mechanisms. Doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the use of additional securing mechanisms merely serve to secure the bowel in the same manner as the first.
	

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Forsell (US 2013/0231523 A1)

	Regarding claim 16, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly teach the bowel connector comprising one or more biocompatible surfaces.
	In the same field of endeavor, Forsell teaches a bowel connector (Fig. 1a, elements 61 - 63 and Fig. 2B. elements 16- and 161) comprising a biocompatible material (Paragraphs 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith and Polin to comprise a biocompatible surfaces as taught by Forsell. Doing so would improve handling of the device as recognized by Forsell (Paragraph 22).

	Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Perry.

	Regarding claim 17, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the container having a dome shaped upper portion.
	In the same field of endeavor, Perry teaches an ostomy device (Figs. 1 - 3) comprising a container having a dome shaped upper portion (elements 10’ and 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

	Regarding claim 23, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the inner bag being removable through said container external aperture.
	In the same field of endeavor, Perry teaches an ostomy device (Figs. 1 - 3) comprising a container (elements 10’ and 11) and a disposable bag (element 18) that is removed through an opening in the outer container (Page 2, left column, lines 1 - 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and inner bag of Smith and Polin to allow for removal of the inner bag in the manner disclosed by Perry. Doing so would allow for the waste bag to be readily removed from the container, as recognized by Perry (Page 2, left column, lines 1 - 9).

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Berven (US 9,204,990  B1).

	Regarding claim 18, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the container being made of a material stable as an implant.

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the material of construction of the container with the silicon of Berven would have achieved the predictable result of making the outer container water-impermeable (recognized in Col. 18, lines 39 - 43 of Berven). Smith also teaches the outer container being water-impermeable (Col. 3, lines 26 - 29). Further, doing so would thus make the container inherently stable as an implant, as noted above.

103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).

	Regarding claim 19, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the container being made of silicone.
	In the same field of endeavor, Berven teaches an ostomy device (Fig. 1B; Abstract) comprising an outer covering (element 116) made of silicone (Col. 17, lines 59 - 60).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the material of construction of the container with the silicon of Berven would have achieved the predictable result of making the outer container water-impermeable (recognized in Col. 18, lines 39 - 43 of Berven). Smith also teaches the outer container being water-impermeable (Col. 3, lines 26 - 29). 
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).

	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Fernandez et al. (US 2015/0265455 A1), hereinafter Fernandez.

	Regarding claim 20, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose the inner bag being made of polyvinyl chloride.
	In the same field of endeavor, Fernandez teaches an ostomy appliance (Figs. 1 and 2) comprising a bag made of polyvinyl chloride (Paragraph 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the material of construction of the inner bag with the polyvinyl chloride of Fernandez would have achieved the predictable result of making the inner bag water-impermeable (Paragraph 36 of Fernandez). Smith also teaches the inner bag being water-impermeable (Col. 1, lines 32 - 48).

103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR
International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).

	Claims 24 - 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Polin, as applied to claim 5 above, and further in view of Uecker (US 3,937,224).
	
	Regarding claim 24, the combination of Smith and Polin substantially discloses the invention as claimed. They do not explicitly disclose a bowel connector comprising a first leg adapted to connect to said inner bag, a second leg adapted to connect to said bowel; and a third leg adapted to connect to a second bowel downstream of said bowel.
	In the same field of endeavor, Uecker teaches a colostomy catheter comprising a first leg and a second leg adapted to connect to a first bowel and a second bowel (Fig. 2; Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Smith and Polin to comprise a second leg as taught by Uecker. Doing so would allow for the device to connect to two bowel portions, in the same manner as shown in Uecker.


	Regarding claim 25 the combination of Smith, Polin, and Uecker substantially discloses the invention as claimed.
	Polin further teaches plugging the bowel connector (Col. 5, lines 63 - 65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith, Polin, and Uecker to comprise a plug (i.e. stopper). Doing so would allow a clinical trial of the fecal passage (Col. 5, lines 63 - 67).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third leg specifically to comprise a plug. Doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, adding an additional plugs to the bowel connector merely allows for said connector legs to be plugged in the same manner as the first.

	Regarding claim 26, the combination of Smith, Polin, and Uecker substantially discloses the invention as claimed. As previously stated, it would be obvious to a person of ordinary skill 
	
	Regarding claim 27, the combination of Smith, Polin, and Uecker substantially discloses the invention as claimed. As previously stated, it would be obvious to a person of ordinary skill in the art to add a third leg (in the same manner as the original bowel connector of Polin) since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, adding an additional leg to the bowel connector merely allows it to connect to another bowel section in the same manner as the first. In addition, a modification in this manner would thus result in the original leg as well as any additional legs comprising an inner tube and an outer tube adapted to receive a portion of said bowel between said inner tube and said outer tube in the same manner as the first.

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of and Perry.

Regarding claim 31, Smith discloses an ostomy pouching device (Fig. 2; Abstract) comprising a container (element 2) having an inner bag inside said container (element 1), and a bowel connector adapted to connect to said inner bag and a bowel of a user (element 7; Col. 2, lines 46 - 49 and the Abstract indicate the stoma protrudes through the opening 6 to collect waste).
	Smith does not explicitly disclose the inner bag being removable through said container external aperture.
	In the same field of endeavor, Perry teaches an ostomy device (Figs. 1 - 3) comprising a container (elements 10’ and 11) and a disposable bag (element 18) that is removed through an opening in the outer container (Page 2, left column, lines 1 - 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container and inner bag of Smith to allow for removal of the inner bag in the manner disclosed by Perry. Doing so would allow for the waste bag to be readily removed from the container, as recognized by Perry (Page 2, left column, lines 1 - 9).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP .

	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Polin, and Uecker.

Regarding claim 32, Polin teaches an ostomy device with a single-leg bowel connector (Fig. 1, elements 14 and 38) and also plugging the bowel connector (Col. 5, lines 63 - 65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith comprise the bowel connector and plug of Polin. Doing so would provide a secure attachment to the bowel and would allow a clinical trial of the fecal passage (Col. 5, lines 63 - 67).
	Polin does not disclose a third leg adapted to connect to a second bowel downstream of said bowel.
	In the same field of endeavor, Uecker teaches a colostomy catheter comprising a first leg and a second leg adapted to connect to a first bowel and a second bowel (Fig. 2; Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Polin to comprise a second leg as taught by Uecker. Doing so would allow for the device to connect to two bowel portions, in the same manner as shown in Uecker.

	Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third leg to also comprise a plug. Doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, adding an additional plugs to the bowel connector merely allows for said connector legs to be plugged in the same manner as the first.
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Polin, and Uecker teaches the method of reconnecting a severed bowel by providing a bowel connector having an upstream leg connected to an upstream end of a bowel, a downstream leg connected to a downstream end of a bowel, and an ostomy leg connected to an ostomy device; removing a first stopper from said downstream .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of Smith and Polin fails to show or make obvious the claimed combination of elements, particularly the limitations as set forth in claim 7.
Smith does not disclose the specifics of a bowel connector and Polin fails to disclose a bowel connector wherein said outer tube comprises one or more second balloons.
Further, Sugahara (referenced below) does teach an inner tube and outer tube both comprising balloons (Figs. 1 and 2, elements 31 and 32), both tubes remain internal to the bowel, and thus would not meet the limitation of claim 6, upon which claim 7 depends, which requires the connector being configured to receive a portion of said bowel between said inner tube and said outer tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanuka et al. (US 2012/0136324 A1) teaches a similar bowel connector to the instant invention
Sugahara (US 2011/0190584 A1) teaches a similar bowel connector to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781